                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION


MICHAEL WAYNE HINKSTON,                                             PETITIONER
ADC #113148

V.                                  NO. 5:19-CV-00053-SWW-JTR

WENDY KELLEY, Director,
Arkansas Department of Correction                                 RESPONDENT

                                               ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray and the filed objections. After carefully considering these

documents and making a de novo review of the record in this case, the Court concludes that the

Recommended Disposition should be, and hereby is, approved and adopted in its entirety as this

Court’s findings in all respects.

       Hinkston is hereby cautioned that if he continues to file second and consecutive habeas

actions in the Eastern District of Arkansas, without first obtaining permission from the Eighth

Circuit Court of Appeals to pursue such litigation challenging his 1998 convictions in Crawford

County Circuit Court, he may have restrictions placed on his right to file such future habeas

actions in the Eastern District of Arkansas.

       IT IS THEREFORE ORDERED THAT Petitioner Michael Wayne Hinkston’s Petition

for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 is DISMISSED, without prejudice.

       DATED this 29th day of March, 2019.


                                               /s/Susan Webber Wright
                                               UNITED STATES DISTRICT JUDGE
